Citation Nr: 0807760	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  02-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, including arthritis, to include as secondary to a 
service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Laurence Miscall, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied, in pertinent part, service connection for a 
left shoulder disability, to include arthritis.  The RO 
issued a notice of the decision in February 2000, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
September 2000.  Subsequently, in May 2002, the RO provided a 
Statement of the Case (SOC), and thereafter, in June 2002, 
the veteran timely filed a substantive appeal.

The Board notes that the veteran requested a Travel Board 
hearing in his substantive appeal, but instead was granted a 
hearing before a Decision Review Officer (DRO) in February 
2003, where he presented as a witness.  This hearing 
transcript has been made available to the Board for review, 
and the veteran has neither objected to having had this type 
of hearing, nor has he expressed any dissatisfaction with it.  
In addition, in an April 2006 correspondence, the veteran 
indicated that he wished VA to decide his claim as soon as 
possible and that he had no further evidence to submit.  
Under these circumstances, the veteran's Travel Board hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2007).  
Accordingly, the Board will proceed with its review of the 
appeal without further hearing action.

The RO issued an SSOC in May 2003, and on appeal in October 
2003, the Board remanded the case for further development by 
the RO.  Specifically, the Board directed the RO to request 
the veteran's service medical records (SMRs) from the 
National Personnel Records Center (NPRC), to include 
inpatient treatment records of clinical records from Brooke 
Army Medical Center in Ft. Sam Houston from January 1953 to 
March 1953.  The Board also instructed the RO to provide a VA 
examination if it should locate any supporting SMRs.  
Thereafter, the RO provided another SSOC in January 2005.

Again, on appeal, in September 2005, the Board remanded the 
case for the purposes of providing the veteran with proper 
Veterans Claims Assistance Act (VCAA) notice, as well as 
conducting a VA joints examination to ascertain the nature, 
extent and etiology of any current right and left shoulder 
disabilities.  The RO then issued an SSOC in May 2006.

On appeal in October 2006, the Board remanded the case for 
the purposes of providing the veteran with proper Veterans 
Claims Assistance Act (VCAA) notice for secondary service 
connection, as well as conducting a VA joints examination to 
determine whether the veteran's service-connected right 
shoulder disability caused or aggravated his left shoulder 
disability.  The RO then issued an SSOC in October 2007.

The Board finds that the RO has complied with the Board's 
Remand directives, and therefore it may proceed with review 
of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] compliance" 
with the terms of its remand orders).

Other Matters

In January 2007, the veteran filed a claim for total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected disabilities and an increased 
(compensable) rating claim for his service-connected 
bilateral otitis externa.  The RO denied these claims in an 
October 2007 decision.  In that decision, the RO also denied 
a rating in excess of 40 percent for the veteran's service-
connected right shoulder disability.  The one-year period for 
filing an appeal has not yet expired.  See 38 C.F.R. § 20.302 
(2007).  In the meantime, as the veteran has not as of yet 
filed a notice of disagreement, these issue are not currently 
in appellate status.

A report of an X-ray and MRI examinations of the veteran's 
shoulder and cervical spine was received by the Board in 
January 2008, along with a statement from the veteran's 
attorney.  There is no document associated with this X-ray 
evidence to show that the veteran has waived initial review 
of this evidence by the RO.  However, this additional 
evidence is cumulative in nature in that it merely confirms 
that the veteran has a shoulder disability, to include 
arthritis.  There is ample clinical and X-ray evidence of 
record to show that the veteran has a chronic left shoulder 
disability, to include arthritis.  As explained in more 
detail below, the additional evidence is not relevant to the 
questions at hand: whether the veteran's left shoulder 
disability is linked to service or was caused or aggravated 
by his service-connected right shoulder disability.  Under 
these circumstances, this additional X-ray evidence does not 
need to be referred to the RO for review.  38 C.F.R. § 
201304(c) (2007). 


FINDINGS OF FACT

1. There is ample medical and X-ray evidence of a current 
diagnosis of a left shoulder disability, to include 
arthritis.

2. There is no medical or X-ray evidence of a left shoulder 
disability, to include arthritis, during service or for 
decades thereafter; the preponderance of the competent 
evidence is against a link between a current left shoulder 
disability and any incident of service, to include trauma.

3. The preponderance of the medical evidence, to include the 
competent opinions that have been obtained, is against a 
finding that the veteran's service-connected right shoulder 
disability, evaluated as 40 percent disabling, caused or 
aggravated his left shoulder disorder. 


CONCLUSION OF LAW

A left shoulder disability was not incurred or aggravated 
during active service, nor may arthritis of the left shoulder 
be presumed to have been incurred therein; a left shoulder 
disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2005 and March 2007 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The October 2005 and March 2007 letters from the RO satisfy 
these mandates.  They clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  This correspondence made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The letters additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims, and also asked 
the veteran to provide VA with any other supporting evidence 
in his possession.  

The October 2005 RO letter also informed the veteran about 
the type of evidence needed to support a direct service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during  
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  The March 2007 RO letter 
informed the veteran about the type of evidence needed to 
support his secondary service connection claim, namely, proof 
of (1) a current (claimed as secondary) physical or mental 
disability shown by medical evidence; (2) an already service-
connected disability; and (3) that the service-connected 
disability either caused or aggravated the current (claimed 
as secondary) disability.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
March 2007 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the veteran prior to the 
September 2000 RO decision that is the subject of this 
appeal.  Notwithstanding this belated notice, the Board 
determines that the RO cured this defect by providing this 
complete VCAA notice followed by readjudication of the claim, 
as demonstrated by the October 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing service connection for a left shoulder 
disability is lacking.  See Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  The Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  Moreover, as the 
preponderance of the evidence is against the claim for 
service connection for a left shoulder disability on direct 
and secondary bases, any question as to a rating or effective 
date is moot.  The presumption of prejudice is therefore 
rebutted.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended during the pendancy of this appeal.  The intended 
effect of this amendment is to codify Allen v. Brown, 7 Vet. 
App. 439 (1995) (when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  71 Fed. Reg. 52,744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

It is apparent that the veteran's service medical records are 
incomplete.  The Board is mindful that, in a case such as 
this, where service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
RO has undertaken numerous attempts to acquire additional 
SMRs, to include any treatment records pertaining to an 
alleged in-service injury due to an automobile accident.  
Specifically, in April 1999, March 2001, January 2002 and 
November 2004 the RO made requests for active duty inpatient 
clinical records relating to treatment for an injured 
shoulder from January 1952 to December 1953, along with any 
other service medical records that might be available.  In 
responses dated March 2001, January 2002, May 2002 and 
February 2003, the NPRC indicated that the records had been 
lost in a 1973 fire.  (A fire occurred at the NPRC in 1973, 
which resulted in the loss of some service medical records 
for a significant number of veterans.)  In a December 2004 
response, the NRRC confirmed that it had conducted an 
extensive and thorough search for the records, but could not 
locate any. 

In March 2001, January 2002, April 2002 and May 2002, the RO 
sought to obtain any service or private records of a motor 
vehicle accident in 1953 or 1954 near Randolph Air Force 
Base, but in an April 2002 response letter, a Military 
Records Specialist indicated that a number of attempts had 
been made to obtain the line of duty investigation, without 
success.  As a result, he determined that all procedures had 
been correctly followed and all efforts to obtain the needed 
records had been exhausted. Accordingly, he stated that any 
further attempts to find the records would be futile, and 
therefore he deemed the SMRs unavailable.

An August 2001 correspondence to the veteran's attorney from 
the NPRC indicated that most of the veteran's SMRs had been 
filed in an area at the storage facility where a 1973 fire 
occurred.  Accordingly, NPRC conveyed that it could not 
reconstruct complete military personnel or medical records.

In addition, an October 2001 letter directed to the veteran's 
attorney from Randolph Air Force Base conveys that a thorough 
search did not yield any records regarding the alleged in-
service automobile accident.  This correspondence also 
indicated that incident reports are destroyed 3 years after 
the incident, in accordance with the Air Force Manual.

In view of the foregoing, the Board concludes that further 
efforts to locate any additional service medical records or 
private records relating to treatment for a claimed in-
service left shoulder injury would be futile.

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact 
received numerous VA examinations, to include in January 2006 
and May 2007, which were thorough in nature and adequate for 
the purposes of deciding this claim.  There are competent 
opinions contained in these examination reports, along with a 
third opinion in a September 2007 addendum to the May 2007 
examination, which address the direct and secondary service 
connection questions at hand: whether there is a nexus 
between a current left shoulder disability and service, to 
include trauma; and whether the service-connected right 
shoulder disability caused or aggravated a left shoulder 
disability.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide another examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II.  Law and Regulations

a.  Direct causation

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting  
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a period 
of active military service, unless such injury was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. §§ 3.1(m), 3.301.  

Service connection may also be granted for certain chronic 
diseases, to include arthritis, when manifested to a degree 
of 10 percent disabling within one year following the 
veteran's release from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

b.  Secondary Service Connection

VA regulation provides that a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen, supra for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

c. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).  

III. Analysis

a. Factual Background

Service Medical Records (SMRs) 

The veteran's April 1952 and May 1952 Reports of Medical 
Examination for Enlistment reveal normal clinical evaluations 
with respect to his upper extremities and contain no 
indication of any shoulder abnormalities.

The veteran's April 1956 Report of Medical Examination for 
Discharge reveals a normal clinical evaluation with respect 
to his upper extremities and contains no mention of any 
shoulder abnormalities or injuries.  The examiner indicated 
that the veteran had denied all other significant medical 
history.

The other SMRs of record bear no indication of a shoulder 
injury or abnormalities.

Private Medical Records of Dr. R.F.B. 

An October 1996 medical report by Dr. R.F.B. indicates that 
the veteran had bursitis of the right shoulder.  A year 
later, in September 1997, the veteran visited Dr. R.F.B. with 
complaints of right shoulder pain.  The physician again 
assessed him as having shoulder bursitis.  (Service 
connection is currently in effect for a right shoulder 
disability.)

In December 1998, the veteran consulted with Dr. R.F.B. with 
complaints of bilateral shoulder pain.  In this report, the 
veteran conveyed no history of trauma, and X-rays revealed 
mild tendinitis, and a possible bone spur to joint.  After 
observing a decreased range of motion in the shoulder, Dr. 
R.F.B. assessed that the veteran had bursitis and calcific 
tendinitis.

Subsequently, in February 1999, April 1999, June 2005, and 
August 2005, the veteran continued to complain of extreme 
right shoulder pain, for which Dr. R.F.B. continued the 
diagnosis of bursitis.  Nowhere in any of Dr. R.F.B.'s 
reports did he offer an opinion as to the etiology of a left 
shoulder disability.

Private Medical Records of Dr. J.A.C. 

The veteran underwent a magnetic resonance imaging of the 
right shoulder in June 1999.  Based on an examination of this 
imaging, Dr. J.A.C. determined that the veteran had end-stage 
osteoarthropathy of the right glenohumeral joint with 
associated posterior dislocation of the humeral head, 
resulting in complete destruction of the glenoid labrum and 
the hyaline articular cartilage of the glenohumeral joint.  
He also determined that the veteran exhibited an atrophic but 
intact rotator cuff, as well as a high grade strain versus 
tear proximal aspect o the long head of the biceps tendon.  
Like Dr. R.F.B., Dr. J.A.C. made no findings as to the cause 
of a left shoulder disability.

Private Medical Records of Dr. G.J.L. 

In a December 1998 medical report, Dr. G.J.L. noted the 
veteran's complaint of a history of bilateral shoulder pain 
dating back to his active service.  The veteran conveyed that 
at that time he received radiation treatment for bursitis of 
the bilateral shoulders.  He also informed Dr. G.J.L. that he 
had sustained an injury in an accident while driving to and 
from his military base, although he could not recall a 
specific shoulder injury.  The veteran conveyed that his 
bilateral shoulder pain had worsened over the previous few 
months and that the pain had been marked by intermittent 
exacerbations.

After conducting a physical examination, Dr. G.J.L. assessed 
the veteran as having probable long standing right 
glenohumeral arthrosis with glenoid erosion and post 
subluxation with probable concomitant rotator cuff tear.  As 
for the left shoulder, the physician determined that he 
exhibited chronic cuff tendonitis with a tear and with 
evidence of cuff calcification.  He made no clinical 
determination as to the etiology of a left shoulder 
disability.

In a follow-up examination in January 1999, Dr. G.J.L. 
noticed no significant changes in either shoulder.  
Radiographs of the right shoulder again demonstrated advanced 
arthrosis with humeral head irregularity and post glenoid 
erosion with resultant post subluxation of the humeral head; 
the left shoulder radiographs revealed advanced glenohumeral 
arthrosis with obliteration of the glenohumeral joint space.  
As a result, Dr. G.J.L. assessed the veteran as having severe 
and advanced right glenohumeral arthrosis with glenohumeral 
subluxation, as well as advanced left glenohumeral arthrosis 
with excellent response to subacromial injection.  As in the 
December 1998 report, Dr. G.J.L. offered no analysis as to 
the cause or origin of the veteran's left shoulder 
disability.

Private Medical Records of Dr. M.J.S. 

The veteran consulted with Dr. M.J.S. in July 1999 for his 
right shoulder pain. Upon review of X-rays and a physical 
examination of the veteran, Dr. M.J.S. concluded that the 
veteran displayed advanced destructive change to the right 
glenohumeral joint, mainly on the glenoid side.  He noted the 
veteran's account of having received radiation therapy to 
this shoulder for inflammation during service and having 
experienced problems with the right shoulder in his early 
30s.  Dr. M.J.S. conveyed his view that "[i]t is obvious to 
me that the radiographic changes are not consistent with 
routine OA [osteoarthritis] of the shoulder.  I believe that 
the radiographic changes noted presently are due to his 
radiation treatments."  In addition, the physician stated 
that the veteran "most likely had bone infraction as a result 
of this treatment resulting in his severe glenoid 
deficiency."  There is again no opinion as to the cause or 
origin of the veteran's left shoulder disability.

Private Medical Records of Dr. H.J.L. 

In a September 2004 note, Dr. H.J.L. indicated that the 
veteran complained of right shoulder pain.  He stated that 
the veteran evidently had injured the shoulder in service in 
1954 and received radiation therapy at Randolph Air Force 
Base to prevent extra calcification and bone forming.  (The 
Board again notes that it has already been established that 
the veteran's right shoulder disability is linked to service; 
service connection for arthritis of the right shoulder (rated 
40 percent) is currently in effect.)  The physician also 
noted that these and other relevant treatment service records 
had been lost in a fire.

X-rays revealed that the right shoulder has significant 
glenohumeral arthritis with no articular space, basically 
bone to bone.  Accordingly, Dr. H.J.L. offered his impression 
that the veteran exhibited severe right shoulder glenohumeral 
arthritis, probably secondary to radiation therapy in 1954.  
There was no opinion proffered as to the etiology of a left 
shoulder disability.

Veteran's March 2001 & June 2006 Correspondences 

In March 2001 and June 2006 letters, the veteran, through his 
attorney, provided further details about the claimed 
automobile accident that allegedly caused a shoulder injury 
in an attempt to help verify this incident.  Specifically, he 
named "[redacted]" as the driver of the truck in which he was 
a passenger as well as Msgt. "[redacted]," last name unknown, 
who worked at the base Maintenance Department. From the 
evidence of record, it does not appear that the RO located 
either individual.

Affidavit of C.L.S. 

In February 2000, the RO received an affidavit from the 
veteran's brother, C.L.S.  In it, C.L.S. stated that he 
recalled that during the veteran's service, between 1952 and 
1953, the veteran had informed him about being a passenger in 
a truck involved in an accident on Randolph Air Force Base.  
C.L.S. attested that the veteran had conveyed that he had 
sustained damage to his right shoulder and had received 
treatment at Ft. Sam Houston's Brooks Hospital in the form of 
X-rays for 3 months.

February 2003 Decision Review Officer Hearing 

At his DRO Hearing, the veteran testified that the motor 
vehicle accident that caused his injury occurred in late 1952 
or 1953.  DRO Hearing Transcript at 4.  He described the 
vehicle in which he was a passenger being hit by an Air Force 
car near Randolph Air Force Base and receiving treatment at 
Randolph Hospital.  DRO Hearing Transcript at 4.  The veteran 
also recounted that when the car hit his truck, being on the 
passenger side, his right shoulder and face went into the 
passenger side window.  DRO Hearing Transcript at 5.  He 
explained that he also received X-ray treatment at Brooke 
Army Hospital for 3 months to reduce shoulder inflammation. 
DRO Hearing Transcript at 5.

In terms of the onset of shoulder pain, the veteran described 
that he felt discomfort briefly at times in his younger 
years, especially when he lifted his arms above his shoulder, 
as he would have occasion to do in his line of work as a 
barber.  DRO Hearing Transcript at 6.  He testified that in 
later years, the pain would remain for longer durations and 
that he sought treatment from chiropractors. DRO Hearing 
Transcript at 6, 7.  Although the veteran recalled that these 
chiropractors were located in the suburbs of Detroit, 
Michigan, he could not recall their names.  DRO Hearing 
Transcript at 7.  The veteran indicated that his shoulder 
became a major problem in the early 1990s. DRO Hearing 
Transcript at 7.

The veteran further conveyed his current right shoulder 
symptoms.  DRO Hearing Transcript at 8.  Specifically, he 
described a limited range of motion of the right shoulder 
over the left as well as having pain for which he must take 
pain medication.  DRO Hearing Transcript at 8, 10.

January 2006 VA Orthopedic Examination Report 

The VA orthopedic examiner discussed the veteran's service 
background, as well as his 40-year post-service profession as 
a barber.  In reviewing the claims file, the examiner 
observed the absence of health record entries for either 
shoulder.

Clinical tests, to include X-rays of both shoulders, revealed 
that the veteran had severe glenohumeral arthritis and 
arthritis bilaterally.  The VA examiner therefore diagnosed 
him with severe glenohumeral arthritis with end stage 
osteoarthropathy of the right shoulder and mild to moderate 
osteoarthritis with possible rotator cuff tear in the left 
shoulder.  In his opinion, the bilateral shoulder 
disabilities "are at least as likely as not, not related to 
the veteran's previous service and are secondary to his long-
standing occupation as a barber, over 40 years, especially 
given the fact that there is no evidence of any shoulder 
problem in reviewing the veteran's [SMRs]."

May 2007 VA Orthopedic Examination Report 

The VA orthopedic examiner discussed the veteran's service 
background, as well as his 40-year post-service profession as 
a barber.  The examiner also reviewed the claims file, 
including an April 2007 EMG study from the La Jolla VA 
facility and January 2006 X-rays.  He noted the veteran is 
service-connected for a right shoulder disability.  After a 
physical examination, the examiner diagnosed the veteran with 
(1) left shoulder pain secondary to degenerative arthritis of 
the shoulder and AC joint and tendinitis; (2) bilateral ulnar 
neuropathy at the elbows, moderate on the right and severe on 
the left, with evidence of chronic denervation on the left; 
(3) moderate left carpal tunnel syndrome with evidence of 
chronic denervation; (4) chronic right C5-6 radiculopathy, 
moderate to severe C5-6 and mild in C7 to C8 with any active 
denervation; and (5) service-connected right shoulder 
tendinitis and marked degenerative arthritis of shoulder and 
AC joint.  In his opinion, the left shoulder condition "is 
less likely as not (less than 50/50) caused by or the result 
of" the veteran's service-connected right shoulder 
condition.  The examiner determined that the left shoulder 
condition is secondary to the veteran's long-standing 
occupation as a barber, over 40 years, as well as his age.

September 2007 VA Orthopedic Examination Report 

The same examiner again discussed the veteran's service 
background, as well as his 40-year post-service profession as 
a barber, and reviewed the claims file.  He noted the veteran 
is service-connected for a right shoulder disability.  The 
examiner opined that "the right shoulder condition did not 
permanently aggravate the left shoulder condition and, is 
less likely as not, less than 50:50 probability, is caused by 
or the result of the right shoulder condition."  The 
examiner determined that the left shoulder condition is 
secondary to the veteran's age, as evidenced by his "on-
going age-related difficulties involving other joints."


b.  Discussion

The Board notes at the outset that, while service connection 
is in effect for a right shoulder disability and the issue 
here is service connection for a left shoulder disability, 
the evidence summarized above includes evaluation and 
treatment for the service-connected arthritis of the right 
shoulder because the veteran is claiming, in part, that his 
service-connected right shoulder disability caused or 
aggravated his left shoulder disorder.  

Also, as noted above, it is apparent that the veteran's 
service medical records are incomplete and under such 
circumstance, there is a heightened obligation to explain the 
Board's findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  O'Hare, supra; Pruitt, supra.  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

With respect to direct service connection, the preponderance 
of the evidence is against a finding that the veteran's 
presently diagnosed left shoulder disability was incurred in 
service.  The veteran's service medical records contain no 
evidence of any complaints, symptoms, diagnoses, or treatment 
for a left shoulder condition.  While the service medical 
records may be incomplete through no fault of the veteran, 
there is no post-service medical or X-ray evidence of a left 
shoulder disability, to include arthritis, until 1998 or 
decades after his separation from service in 1956.  This 
silence weighs against a determination that a left shoulder 
disability was incurred in service.   See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In an opinion that addresses the question of a nexus to 
service, the VA clinician who examined the veteran in January 
2006 opined that the veteran's shoulder disabilities "are at 
least as likely as not, not related to the veteran's previous 
service, especially given the fact that there is no evidence 
of any shoulder problem in reviewing the veteran's [SMRs]."  
If it is at least as likely as not that the shoulder 
disability is not related to service, the rather awkward 
phrase in this statement could be construed as it is at least 
as likely as not that the shoulder disability is related to 
service.  However, the only rationale provided for the 
conclusion supports a finding that the nexus in question is 
less likely.  Moreover, a VA physician who subsequently 
examined the veteran concluded in May 2007 and again in 
September 2007 that the veteran's arthritis of the left 
shoulder is due to advancing age, along with his post-service 
employment as a barber.  The latter physician also pointed 
out in the May 2007 examination report that the veteran only 
began complaining of left shoulder pain in recent years and 
in his September 2007 addendum, the same physician noted that 
the veteran did not even give a history of a left shoulder 
injury in service; he only indicated that he injured his 
already service-connected right shoulder.  Thus, the only 
etiology provided by the physician who examined the veteran 
in May 2007 and reviewed the claims file on two occasions was 
post-service aging and employment.  As these latter opinions 
were based upon an examination, thorough review of the record 
(twice) and supported by a rationale, they are of significant 
probative value.  In considering all three opinions, along 
with the fact that a left shoulder disability is not apparent 
in the record until more than 40 years after the veteran's 
separation from service, the Board finds that the 
preponderance of the evidence is against a nexus between a 
current left shoulder disability and service.   

The Board finds that presumptive service connection is not 
established.  Under the most favorable analysis of the 
evidence, the earliest that it could be said that the veteran 
developed arthritis of the left shoulder disability is 1998, 
which is decades following his discharge from service.  

The preponderance of the evidence is also against a finding 
that the veteran's presently diagnosed left shoulder 
disability was caused or aggravated by his service-connected 
right shoulder disability.  After an extensive review of the 
claims file, the same VA physician who examined the veteran 
in May 2007 and submitted opinions at that time and in an 
addendum in September 2007 unequivocally concluded that the 
veteran's left shoulder disability is not related to his 
right shoulder disability.  In the latter opinion, the 
physician specifically concluded that the veteran's left 
shoulder disability was not caused or aggravated by his 
service-connected right shoulder disorder.  Instead, the 
examiner attributed this condition to the veteran's 40-year 
career as a barber and his advanced age.  Such an opinion 
that is supported by a rationale and based upon both an 
examination of the veteran and a review of the relevant 
evidence in the claims file is highly probative evidence that 
weighs against the claim for secondary service connection.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).  No medical opinion or other competent medical 
evidence linking the left shoulder disability with the 
veteran's service-connected right shoulder disability is of 
record.

With respect to the lay evidence of record, to include the 
veteran's statements regarding his history of an in-service 
left shoulder injury, long-standing left shoulder symptoms 
and the alleged nexus to either service or to his service-
connected right shoulder disability, the Board notes that, in 
Jandreau v. Nicholson, No. 2007-4019 WL 1892301 Vet. App. 
July 3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the Board's judgment, the disability in question, which 
was diagnosed in large part on the basis of X-ray 
examination, is not the type of disability that can be 
diagnosed by a layman.  Jandreau, supra.  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise to diagnose 
arthritis or internal derangement of the left shoulder.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
undisputed that a lay person is competent to offer evidence 
as to facts within his personal knowledge, such as the 
occurrence of an in-service injury, or symptoms.  However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical 
matter, such as, in this case, an earlier diagnosis or the 
etiology of the veteran's left shoulder disability, to 
include a causal or proximate link to his right shoulder 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  Hence, any lay assertions in this regard have no 
probative value.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The undersigned has fully considered the veteran's 
contentions regarding an in-service left shoulder injury and 
recurrent left shoulder symptoms ever since, and his belief 
that his service-connected right shoulder disability caused 
or aggravated his left shoulder disorder.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has held that lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in an of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
With respect to direct service connection, this would include 
weighing the absence of contemporary medical evidence against 
lay statements as in this case.  In fact, as noted above, 
many of the veteran's own statements provided for treatment 
purposes and upon examination to evaluate his shoulder 
disabilities weigh against an in-service left shoulder injury 
or continuity of left shoulder symptoms since service.  The 
record is devoid of contemporaneously recorded medical 
evidence of any complaints, clinical findings or X-ray 
evidence indicative of a left shoulder disability until more 
than 40 years post-service.  The operative fact is that, even 
if the left shoulder injury occurred as alleged, the weight 
of the evidence shows that it did not result in the 
development of chronic disability.  As noted above, the gap 
of time of between the alleged in-service left shoulder 
injury and the first medical evidence of a diagnosis of a 
left shoulder disability, to include arthritis is, in itself, 
significant and it weighs against the appellant's claim.  
Maxon, supra.  


IV.  Conclusion 

For the reasons stated above, the Board finds that a claim 
for service connection for a left shoulder disability is not 
warranted.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant").  


ORDER

Service connection for a left shoulder disability, including 
arthritis, to include as secondary to a service-connected 
right shoulder disability, is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


